DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, 20-22, in the reply filed on 2/25/2021 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
1) Claims 1-4, 6, 10-14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenknecht et al., (US 4,148,872) in view of Chakraborty et al., (J Food Sci Technol, 2014).
 	Wagenknecht et al. teaches use of chewing gum (chewable confectionary) vehicles for inhibiting or reducing plaque in the oral cavity.
	The compositions comprise “from about 10% to about 95% by weight of a gum base” and “from about 0.05% to about 10% by weight of a plaque inhibiting flavor selected from the group consisting of cinnamon oil” (p. 3, lines 31-36).
	The cinnamon oil, the preferred plaque inhibiting oil,  is derived from “Ceylon Cinnamon Bark” (col. 5, lines 2-6) or “the bark distillate from the Ceylon cinnamon tree” including leaves (col. 5, lines 7-14) (Cinnamomum sp).
	Wagenknecht et al. teaches, “While no sweetener is required in the present invention, it is desired that the product be appetizing to consumers.  Thus, any form of natural or synthetic sweetener may be included in the present invention” (col. 7, lines 22-25).
	The compositions also include anti-oxidant butylated hydroxyanisol (BHA) “from 0.0005% to about 10%” (col. 4, lines 39-50).
	The prior art teaches a specific embodiment of a plaque inhibiting chewing gum comprising 25% gum base, 0.8% cinnamon oil, 0.02% BHA, 0.5% glycerine (plasticizer) (Example 1 at col. 10).

	Wagenknecht et al. does not teach wherein the sweetener is allulose.

	Chakraborty et al. provides a review of artificial sweeteners.  
Chakraborty et al. teaches D-psicose (a.k.a. allulose) an epimer of D-fructose “is a rare sugar” having “70% of the sweetness of sucrose and has a higher solubility that makes it easy to use for food processing” (p. 616, right column, 1st paragraph).  
The D-psicose of Chakraborty et al. “increases the antioxidant property of the food products” and “food products containing D-psicose maintain a high level of antioxidant effect over a long period of storage and extend food storage time” (Id at 2nd paragraph).  It also “gives proper sweetness, smooth texture, desirable mouthfeel and great self-stability to food products” (Id.).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use allulose as the sweetener in the chewing gum of Chakraborty et al. since Chakraborty et al. teaches use of any natural or synthetic sweetener. The artisan would have been motivated to use allulose for the advantages taught in Wagenknecht et al., namely, increased antioxidant property, extension of food storage time, proper sweetness, smooth texture, and desirable mouthfeel. 
Since no other sweetener is required for the compositions of Wagenknecht et al. it would have been obvious for the sweetener to consist essentially of allulose, as per 
Given the antioxidant property of allulose, the property of having an antioxidant capacity of at least 1,500 uM Trolox equivalents per gram would have been implicit.

2) Claims 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., (J Food Sci Technol, 2014) in view of Wagenknecht et al., (US 4,148,872)  as applied to claims 1-4, 6, 10-14, 20-22  above, and further in view of Kabse et al. (US 2015/0264958).
The combination of Chakraborty et al. and Wagenknecht et al., which is taught above, differs from claims 5, 7-9, insofar as it does not teach nutmeg, allspice or a particle size from 0.4mm to 1.5 mm.

Kabse et al. teaches chewing gum products (Abstract) comprising “flavoring agents . . . in many distinct physical forms” including “liquid and/or dried forms”, wherein the “natural flavoring agent can have a particle size about 3 micrometers to 2 millimeters” and may be present “in an amount of about 0.01 to about 30 weight percent” (p. 8, para. [0068]).
Suitable flavoring agents include “allspice” and “nutmeg” (Id. at para. [0067]).

It is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally 
It would have been obvious to a person having ordinary skill in the art at the time of applicants filing to add allspice and nutmeg as flavorants in the chewing gum of Wagenknecht et al. based on it’s suitability for its intended use as taught by Kabse et al.
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Since the claimed since range for flavor particles lies inside the range disclosed by the Kabse et al. a prima facie case of obviousness exists.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612